Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 9 February 1786
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas



Amsterdam 9 February 1786

The Motives of the Present are to acquaint Your Excellency that our mutual Friend Mr. Philip Mazzei has favored us for a short time with a Perusal of “Notes on the State of Virginia written in the Year 1781 somewhat corrected and enlarged, in the Winter of 1782, for the Use of a Foreigner of Distinction, in answer to certain Queries proposed by him.” This Book appears from a Note of your Hand Writing on the first Leaf, to have been printed by your Excellency’s Order for the Use of a few select Friends with the determination of not permitting it to be published. From which Circumstance, and that the Part We take in the Prosperity and Welfare of America renders such an estimable Work extremely gratifying to us, May we without Indiscretion presume to entreat Your Excellency to honor us with a Copy, Which We should esteem a Mark of very singular favor From Your Excellency, and accept under the firmest assurances, that Your Excellency’s desire to prevent its Publication should never be frustrated thro’ us.
We flatter ourselves it will be very superfluous to repeat to Your Excellency, that nothing could afford us completer Satisfaction, than to meet frequent Opportunities of doing to you every useful or agreeable service in our Power, Having the honor to remain with the most perfect Respect Your Excellency’s Most Obedient and very humble Servants,

Nic. and Jacob van Staphorst

